Citation Nr: 0832995	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right knee pain (with 
history of injury prior to service).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October to November 1975, 
from August 1976 to June 1978, and from March 1983 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

When this matter was initially before the Board in February 
2007, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran was treated for right knee problems 
in service and currently is diagnosed as having right knee 
disability.  To date, he has not been afforded a VA 
examination to determine whether his right knee disability is 
related to or had its onset in service.  As such, the Board 
finds that he must be afforded a VA examination to determine 
whether he has a right knee disability that is related to or 
had its onset during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The record also reflects that before this issue was 
transferred back to the Board following the Board's remand in 
February 2007, the veteran's representative faxed the RO/AMC 
with additional pertinent argument and medical evidence in 
May 2007, which was not addressed in the November 2007 
Supplemental Statement of the Case.  The record further 
reflects the RO/AMC's receipt of hard copies of this 
information in December 2007, within 60 days of a November 
2007 letter from the RO/AMC that requested additional 
argument and evidence.  Since this new and relevant 
information was not addressed in a Supplemental Statement of 
the Case, the Board finds that it has no alternative but to 
remand this issue so that the veteran and his representative 
can be furnished with a Supplemental Statement of the Case as 
to this issue and given an appropriate period in which to 
respond.  38 C.F.R. §§ 19.31, 19.37(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran 
an appropriate VA examination to 
determine whether it is at least as 
likely as not that he has a right knee 
disability that is related to or had 
its onset during service.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose all right knee 
disabilities found to be present and 
opine whether it is at least as likely 
as not that any right knee disability 
found to be present is related to or 
had its onset in service.  In doing so, 
the examiner should be aware of the 
veteran's report of a continuity of 
symptoms since service.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

2.  The issue of entitlement to service 
connection for right knee pain (with 
history of injury prior to service) 
should once again be reviewed on the 
basis of all of the evidence received 
since the last Supplemental Statement 
of the Case, dated in November 2007.  
If the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

